DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an algorithm without significantly more. The claim(s) recite(s) data manipulation through an algorithm, through determining, and finally generating a final data manipulation of a belief. Claims 1, 11 and 16. This judicial exception is not integrated into a practical application because the claims do not recite a practical application of the judicial exception.  The dependent claims further recite additional data manipulation, and are of no help to providing a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite data manipulation with an output of manipulated data.  The dependent claims are rejected as because they do not add a practical application.  
Thus, claims 1-20 are hereby rejected. 
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju (U.S. Patent Application Publication No. 2016/0134692).

Regarding claim 1. A computer-implemented method comprising: 
Ju Discloses: 
determining, by a computing system, an interaction between a first entity and a first item(Fig. 3, 305); determining, by the computing system, a second entity, wherein the first entity has formed a connection with the second entity on a social networking system(310); and generating, by the computing system, a belief that the second entity will interact with the first item(320[0042]). 

Regarding claim 2. Ju Discloses: 


Regarding claim 3. Ju Discloses: 
 The computer-implemented method of claim 1, wherein the second entity is a second user. (Abstract [0001], users being groups of users… )

Regarding claim 4. Ju Discloses: 
 The computer-implemented method of claim 1, further comprising: recommending, by the computing system, the first item to the second entity. (Abstract [0001], users being groups of users [0037] method for identifying users to a social networking system 140)


Regarding claim 5. Ju Discloses: 
The computer-implemented method of claim 4, further comprising: comparing, by the computing system, the belief to a threshold. ([0005])


The computer-implemented method of claim 1, wherein the generating the belief that the second entity will interact with the first item is based on a similarity between the first entity and the second entity. ([0005])

Regarding claim 7. Ju Discloses: 
 The computer-implemented method of claim 1, wherein the generating the belief that the second entity will interact with the first item is based on an existing belief that the second entity will interact with the first item. ([0037]-[0048])

Regarding claim 8. 
Ju Discloses: 
The computer-implemented method of claim 1, further comprising: recording, by the computing system, the interaction between the first entity and the first item. (310)

. 


Ju Discloses:  
A system comprising: at least one processor[0055]; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform([0055]):
 determining an interaction between a first entity and a first item(fig. 3, 310); determining a second entity(315), wherein the first entity has formed a connection with the second entity on a social networking system;(305) and generating a belief that the second entity will interact with the first item(330). 

Regarding claim 12. Ju Discloses:  
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the system to perform: determining the interaction between the first entity and the first item to be a liking of a page. ([0024])

Regarding claim 13. Ju Discloses:  The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the system to perform: determining the interaction between the first entity and the first item to be a friending of a third entity. ([0026])


JU discloses: 
The system of claim 13, wherein the third entity is a user. ([0026])

Regarding claim 16.
Ju discloses: 
 A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: determining an interaction between a first entity and a first item(310); determining a second entity(315), wherein the first entity has formed a connection with the second entity on a social networking system;(310, user provided content and 320) and generating a belief that the second entity will interact with the first item. (330)

Regarding claim 17. Ju discloses: 
The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor of the computing system, further cause the computing system to perform: generating a belief that the second entity will interact with a second item. (330)

Regarding claim 18. The non-transitory computer-readable storage medium of claim 17, wherein the generating the belief that the second entity will interact with the second item is based on an existing belief that the first entity will interact with the second item. (330, based on 310)

Regarding claim 19. Ju discloses: 
The non-transitory computer-readable storage medium of claim 17, wherein the generating the belief that the second entity will interact with the second item is performed when generating the belief that the second entity will interact with the first item. (320 Fig. 3 generally. And [0037-[0051]])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (U.S. Patent Application Publication No. 2016/0134692) in view of McKenna (U.S. Patent Application Publication No. 2017/0116244)

Regarding claims 9 and 10.
Ju discloses all of the features of claims 8. 
Ju does not disclose: 
 The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a Bloom filter. 
Regarding claim 10. The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a list
In related art, McKenna discloses: 
The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a Bloom filter.  (see abstract, [0004])
Regarding claim 10. The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a list (see abstract, [0004]).
Mckenna discloses that the recited features are good ways to store data so that it is easier to use.  Thus, it would have been obvious to modify Ju in view of the teachings of . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (U.S. Patent Application Publication No. 2016/0134692) in view of Myslinski (U.S. Patent Application Publication No. 2013/0158984)

Regarding claims 15.
Ju discloses all of the features of claims 11. 
Ju discloses: . 
The system of claim 11, wherein the interaction between the first entity and the first item is a posting of inaccurate content, wherein the first entity is a first page([0021]-[0030]), wherein the second entity is a second page([0021]-[0030]), and wherein the instructions, when executed by the at least one processor, further cause the system to perform: 
Ju does not discloses: 
determining the second page to have a potential to post inaccurate content. 

determining the second page to have a potential to post inaccurate content. ([0083]). It would have been obvious to modify Ju in view of Mylinski’s teaching of determining sources to be unreliable and taking that into account as a factor in recommending a source as taught by Mylinski.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (U.S. Patent Application Publication No. 2016/0134692).

Regarding claim 20.
Ju discloses all of the features of claim 17. 
Ju does not disclose: 
 The non-transitory computer-readable storage medium of claim 17, wherein the generating the belief that the second entity will interact with the second item is performed as a periodic operation. 
However, The above features would have been obvious because the features are just a duplication of the working parts, (repeat of the steps of Ju at periodic times), See MPEP 2143. Here, there would be no undue experimentation, or unexpected results.  IT would reevaluate users who’s taste’s may have changed or provided more information for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898